                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      *
                                              *
               v.                             *              Criminal No. 1:18-cr-10172-IT
                                              *
ERIC RADULOVIC,                               *
                                              *
               Defendant.                     *


                      ORDER AMENDING CONDITIONS OF RELEASE

                                          February 5, 2019

TALWANI, D.J.

       The Defendant, Eric Radulovic, filed an assented-to motion to amend his conditions of

release by removing the condition subjecting him to home detention and electronic monitoring.

Mot. To Amend Conditions of Release [#29]. Defendant’s counsel has represented to the court

that Defendant’s Pretrial Services officer confirms that Defendant has complied with all

conditions of release and reports that the Probation Office in the Southern District of Indiana

(where Defendant is supervised) has recommended the removal of the condition subjecting

Defendant to home detention and electronic monitoring, and that counsel for the government

assents to this motion. Id. Accordingly, the court finds good cause to amend the conditions of

release as requested in the assented-to motion. The condition subjecting the Defendant to home

detention and electronic monitoring is hereby REMOVED. All other previously-imposed

conditions of release remain in effect.

       IT IS SO ORDERED.

                                                                     /s/ Indira Talwani
                                                                     United States District Judge
